In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 13-548V
                                    Filed: November 5, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
SHARON ROSENBAUM,             *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine;
                              *                               Guillian-Barre Syndrome;
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On August 6, 2013, Sharon Rosenbaum (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that, as a result of receiving an influenza (“flu”) vaccine on October 24, 2012,
she developed an adverse reaction, including chronic regional pain syndrome (“CRPS”).
Stipulation ¶ 2, 4, filed Nov. 4, 2014. Further, petitioner alleged that she experienced residual
effects of her injury for more than six months. Id. at ¶ 4.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On November 4, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s CRPS and/or any other injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

         The parties also stipulate to an award of attorneys’ fees and costs in a joint stipulation
also filed on November 4, 2014. The parties agree to a total award of attorneys’ fees and costs in
the amount of $29,000.00. Petitioner’s counsel, Mr. Downing, changed law firms while this case
was pending. As such, he requests $25,300.00 to reflect work performed while at the law firm
Hennelly & Steadman, PLC, and $3,700 to reflect work performed at the law firm Van Cott &
Talamante, PLLC. Respondent does not object. In accordance with General Order #9, petitioner
represents that she did not personally incur costs related to this proceeding. See. Stip Concerning
Attorneys’ Fees and Costs at ¶ 4.

       The undersigned finds the stipulation for fees and costs reasonable and adopts it as the
decision of the Court. The parties stipulate that petitioner shall receive the following
compensation:

       A lump sum of $45,000.00, in the form of a check payable to petitioner, Sharon
       Rosenbaum. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       A lump sum of $25,300.00, in the form of a check jointly payable to petitioner,
       petitioner’s attorney, Andrew D. Downing, and Hennelly & Steadman PLC
       pursuant to 42 U.S.C. § 300 aa-15(e), for attorneys’ fees and costs.

       A lump sum of $3,700.00, in the form of a check jointly payable to petitioner,
       petitioner’s attorney, Andrew D. Downing, and Van Cott & Talamante, PLLC
       pursuant to 42 U.S.C. § 300 aa-15(e), for attorneys’ fees and costs.

       Id. at ¶ 6(a)-(b). Petitioner understands that payment totaling $29,000.00 represents all
attorneys’ fees and costs available under 42 U.S.C. § 300 aa-15(e). Id. at ¶ 7.

       The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master

3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2